In re: John Fulford, applying for writ of certiorari.
Writ denied. Relator has right to file brief in personam. Court appointed counsel shall continue to represent relator in these proceedings and said counsel will argue before this Court.
BARHAM, J.,
is of the opinion that relator may represent himself in this appeal. He is necessarily accorded counsel also for the preparation of assignment of errors, perfecting appeal, performing services required of one with freedom to work in Clerks offices with all necessary records, and the freedom and expertise to argue before this Court. Oral argument is not a constitutional right. We accord oral argument only to qualified practitioners. Relator may argue fully in brief and otherwise participate fully in his defense.
DIXON, J., is of opinion the suit should be granted and the defendant granted the right to represent himself. He has demonstrated skill and experience in criminal law in writ applications filed in this Court.